136 N.J. Super. 60 (1975)
344 A.2d 331
JOHN BORLAND, JR., ET AL., PLAINTIFFS-APPELLANTS,
v.
BAYONNE HOSPITAL, ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued June 3, 1975.
Decided July 3, 1975.
Before Judges MATTHEWS, FRITZ and BOTTER.
Mr. Harold Krieger argued the cause for appellants (Messrs. Krieger & Chodash, attorneys; Mr. Frank L. Brunetti, on the brief).
Mr. Bruce D. Shoulson argued the cause on behalf of all respondent hospitals (Messrs. Lowenstein, Sandler, Brochin, Kohl & Fisher, attorneys for respondent Beth Israel Medical Center; Mr. Michael L. Rodburg, on the brief).
Mr. Omer F. Brown, II, Deputy Attorney General, argued the cause for respondent Commissioners of Insurance and Health (Mr. William F. Hyland, Attorney General, attorney; Mr. Stephen Skillman, Assistant Attorney General, of counsel).
PER CURIAM.
We affirm substantially for the reasons expressed by Judge Fink in his opinion reported at 122 N.J. Super. 387 (Ch. Div. 1973). See also 135 N.J. Super. 200.